Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-8 are pending in the current application.
Claims 6-8 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/29/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 3708418) in view of Tang (US 20080190760).
As to claim 1, Quinn discloses a cathode sputtering method comprising:
Introducing a substrate into the chamber of the cathode sputtering installation (figure 1: target substrate 48 in chamber, the chamber having electrodes 10 and 12, electrode 10 having deposition material 58; col 4 lines 53-61: deposition by sputtering);
Ion etching of the surface of the substrate to remove particles from the surface (abstract: etching by accelerating ions; col 4 line 52-54: etching holes in target substrate 48);
Depositing a layer on the substrate from a target connected as a cathode (col 4 lines 53-61: switching polarities to make electrode 10 into the cathode and performing sputtering of sputterable material 58 on surface of the cathode [target] );
Wherein in the step of ion etching of the substrate, the target is connected as the anode and the polarity is then reversed for the deposition of the layer on the substrate (col 4 lines 53-61: anode 10 during etching reversed to be cathode 10 during sputtering).

The substrate 48 is referred to as the ‘target substrate’ and ‘target’ within the disclosure while the deposition/sputtering material 58 is only referred to in these terms.  In a sputter deposition process, the source of sputtering material is commonly referred to as a ‘target’ (as in the instant application and instant claim).  It is therefore important to note that the ‘deposition material’ of Quinn is the target as required by the instant claims and the ‘target substrate’ [or just ‘target’] of Quinn is the substrate as required by the instant claims. 
	Quinn, as discussed above, discloses knowledge in the art of performing an etching process followed immediately by a sputtering process in the same chamber with the same equipment with the same electrodes with reversed polarity for each process.  One of ordinary skill in the art would recognize that during an ion etching process, the material removed from the substrate would likely end up coated on other chamber components - especially components facing the surface being etched.  One of ordinary skill in the art would also recognize that ion/plasma etching and plasma sputtering are actually the same process with different intentions.  Dry etching (plasma/ion etching) is removal of material from the ‘product’ by exposing it to plasma to sputter off the material while sputter deposition is removal of material from a source [target] by exposing it to plasma to have that material end up on the product.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the etched material from the substrate in Quinn would end up on the target [material source 58] just as sputtered material from the material source 58 would end up on the substrate.
	

	Tang discloses a method of processing a semiconductor or electrical circuit device (paragraph 2) in which sputter deposition of a target and sputter etching with ions is alternately performed to form desired metal layers of conductive and barrier materials and reduced unwanted ‘overhang’ type structures on contoured substrates (abstract; paragraph 4, 14, 44).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal target, as disclosed by Tang, in the method of Quinn, because this allows for formation of conformal conductive and barrier layers within a semiconductor circuit device (Tang at paragraph 2, 4 and 14).

As to claim 2, Quinn discloses the deposition step carried out immediately after the etching step (col 4 lines 53-61: deposition step after etching step).

As to claim 3, Quinn discloses the etching of layers 1-2 micron in thickness (col 1 lines 60-65: discussing problems with wet etching of 1-2 micron layer thicknesses, the ion etching method of Quinn overcoming these issues).

As to claim 4, Quinn discloses knowledge in the art of etching a substrate in the presence of opposing deposition material (abstract; figure 1) which, as discussed above, will expose the deposition material to the material removed.  Quinn, however, is silent as to the deposition material and therefore does not explicitly teach that an alloy between the etched 
Tang teaches a structure for processing in which metal conductive and barrier layers are both deposited and etched during formation processes (abstract).  Tang also teaches use of various metal materials in the structure including conductive layers including copper and dielectric materials including various metal nitrides (paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an alloy of two different metals during the deposition process of Quinn, as using different materials is one of the only two options available (either the same or different materials are the only options) and Tang teaches knowledge in the art of structures utilizing different metals at different layers for a semiconductor structure (paragraph 2, paragraph 4).

As to claim 5, Quinn discloses cleaning the substrate with ion etching (col 1 line 21) and Tang discloses cleaning with ion etching (paragraph 42).

	

Correspondence Information

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794